Case 2:18-cv-09774-CBM-PLA Document 30 Filed 11/20/20 Pageiofi Page ID #58

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV18-9774-CBM-(PLAx) Date November 20, 2020

 

 

Title Hera Print, Inc. v. Charlotte Russe, Inc.

 

Present: The Honorable ©CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Proceedings: IN CHAMBERS- ORDER TO SHOW CAUSE RE: FAILURE TO FILE
STATUS REPORT

This action was filed on November 20, 2018, but was automatically stayed as a result of
Defendant’s bankruptcy proceedings. (See Dkt. No. 12.) The Court ordered a status report re: the
bankruptcy proceedings be filed no later than October 9, 2020. (Dkt. No. 19.) No report was filed.

Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than December 2, 2020 why
sanctions should not be imposed for failure to file a status report as ordered by the Court. Ifa joint report
is not feasible, Plaintiff may file its own status report regarding its attempts to meet and confer and the
status of the bankruptcy proceedings. A status report filed by December 2, 2020 shall be deemed an

adequate response to this order to show cause.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
